ORDER

PER CURIAM.
Gary and Karen Miller (the Millers, collectively) appeal from the trial court’s judgment entered in favor of Cuivre River Electric Cooperative, Inc. (CREC) on CREC’s Petition to Quiet Title and on Counts I, II and III of the Millers’ counterclaims. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in entering judgment in favor of CREC because there is no genuine issue of material fact and CREC is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).